Citation Nr: 1341935	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  05-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for residuals of a traumatic brain injury, claimed as a concussion with blackouts, memory loss, and poor concentration.  

6.  Entitlement to service connection for progressive ataxic syndrome.

7.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

8.  Entitlement to an initial rating in excess of 10 percent for right hip degenerative changes, status post healed fracture.  
9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served with the United States Navy and Navy Reserve.  He served on active duty from November 1972 to November 1974, and from December 2002 to October 2003.  He also had active duty for training (ACDUTRA) from August 7, to August 17, 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2004 and March 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran was scheduled for a RO hearing before a Decision Review Officer in November 2006; however, it was decided that the hearing would be postponed until additional service records were obtained.  The Veteran failed to report to the rescheduled hearing in June 2011.  In July 2013, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of the hearing is of record.  

Furthermore, while cognizant that a request for TDIU has not been expressly certified on appeal, the Board notes that such a request, "whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or . . . as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the Board has jurisdiction to consider the issue of TDIU in tandem within the increased rating claim on appeal. 

The Board's decision on the matter of entitlement to an initial rating in excess of 10 percent for right hip degenerative changes is set forth below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's right hip disability has been manifested by flexion limited to 70 degrees or more and by extension limited to greater than 5 degrees.  Abduction has not been not lost beyond 10 degrees; adduction has not been limited so that the Veteran cannot cross his legs; and rotation has not been limited so that the Veteran cannot toe-out more than 15 degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right hip degenerative changes, status post healed fracture, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue decided herein arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied. 

Regarding the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All available service treatment records have been associated with the claims file.  To the extent his service treatment records are unavailable, the Board notes that service connection has already been established for the disability addressed herein and the Veteran is not prejudiced by the absence of these records.  See December 2011 Formal Finding of Unavailable of Service Treatment Records.  Moreover, all identified and available post-service treatment records have been secured, along with his records from the Social Security Administration (SSA).  The Veteran has been medically evaluated in conjunction with his claim for a higher initial rating in December 2003, September 2006, and October 2012.  As a whole, the VA examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate, as together they address the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in July 2013.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been met.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is service-connected for a right hip disability stemming from fracture of his right inferior pubic ramus during a period of ACDUTRA.  X-rays reveal that the fracture has healed; however, there is current X-ray evidence of arthritis.  

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.

Under Diagnostic Code 5251, a maximum 10 percent disability evaluation is warranted where there is limitation of extension of the thigh to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251. 

Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher evaluation, a 20 percent rating, there must be limitation of flexion to 30 degrees.  Limitation of thigh flexion to 20 and 10 degrees warrants 30 and 40 percent ratings, respectively. 
38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of thigh rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross legs.  A 20 percent disability evaluation is warranted for limitation of thigh abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Applying the above-cited criteria, the Board finds that an initial rating in excess of 10 percent is not warranted at any time during the appeal period, as loss of motion associated with the Veteran' right hip arthritis is noncompensable.  Specifically, a June 2005 private record in the Veteran's SSA file indicates that he had full range of motion of the right hip.  The Veteran's right thigh extension was limited to greater than 5 degrees with no pain during the October 2012 VA examination, which is not compensable under Diagnostic Code 5251.  Similarly, there is no evidence of compensable loss of right hip flexion to warrant an increased rating under Diagnostic Code 5252.  To the contrary, right hip flexion was limited to 110 degrees in December 2003, 70 degrees in 2006 and 90 degrees in October 2012.  Regarding Diagnostic Code 5253, right hip abduction was limited to 40 degrees in December 2003 and 20 degrees in September 2006, and the October 2012 VA examiner specifically noted that the abduction was not lost beyond 10 degrees.  Adduction was limited to limited to 20 degrees during the September 2006 VA examination and the October 2012 VA examiner specifically noted that adduction was not limited such that the Veteran could not cross his legs.  External rotation was limited to 40 degrees during the December 2003 VA examination and 30 degrees during the September 2006 VA examination, and the October 2012 VA examiner specifically noted that rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Accordingly, a compensable rating is also unavailable under Diagnostic Code 5253.

The Board acknowledges that the Veteran experienced pain during range of motion testing, and the October 2012 VA examiner also noted that the Veteran evidenced weakened movement.  However, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's hip disability results in additional range of motion loss, due to his symptoms of pain and weakness, or as a result of fatigue, lack of endurance, or incoordination following repetitive use.  To the contrary, the 2003, 2006 and 2012 VA examiners specifically found no evidence of additional loss of right hip motion due to pain.  As such, an evaluation in excess of 10 percent is not warranted based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

Nor is an increased rating warranted under any other Diagnostic Codes pertinent to the hip and thigh.  Specifically, there is no evidence of ankylosis.  Moreover, X-rays during the appeal period have not demonstrated a flail joint or impairment of the femur (to include fractures or malunion), and the October 2012 VA examiner specifically noted that these conditions were not present.  Therefore, the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for consideration.  

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the symptomatology related to the Veteran's right hip disability.  He has described symptomatology involving pain, stiffness, and limitation of motion.  Diagnostic Codes 5151-5253 specifically contemplate limitation of motion and impairment of the hip.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Accordingly, an initial rating in excess of 10 percent for the Veteran's service-connected right hip disability is not warranted at any point during the appeal period.  


ORDER

Entitlement to an initial rating in excess of 10 percent for right hip degenerative changes, status post healed fracture, is denied.


REMAND

A remand is necessary to obtain updated VA outpatient reports and to remedy deficiencies in VA examinations of record.  For purposes of this remand, the Board has determined that left foot osteoarthritis/pes planus, cervical spine osteoarthritis/ degenerative disc disease (DDD)/odontoid fracture, and lumbar spondylolysis preexisted the Veteran's ADUTRA in August 2000 and active duty from December 2002 to August 2003.  Additionally, the Board finds for purposes of this remand that progressive ataxic syndrome preexisted the Veteran's period of active duty from December 2002 to August 2003.

Moreover, as the Veteran testified that he cannot work, in part, because of his right hip, the issue of entitlement to a TDIU is raised.  However, as he also relates his unemployability to other issues on appeal, action on that claim is deferred pending development described below. 

Accordingly, these remaining issues are REMANDED for the following actions:

1.  Obtain all VA treatment records from the Biloxi VA Medical Center (VAMC) dated since February 2013.  

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA joints examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 
After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should respond to the following:

a. Left Foot:  Identify all current disabilities of the left foot, to include osteoarthritis and pes planus.  Then, provide an opinion as to the following questions:  

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot osteoarthritis and pes planus (as noted in a June 2000 X-ray) was permanently aggravated (i.e., increased in severity) beyond the normal course and scope of the disability by ACDUTRA in August 2000, including as a result of the in-service fall from a ladder?  

ii.  If the answer to (a)(1) above is no, is there clear and unmistakable (undebatable) evidence that the Veteran's left foot osteoarthritis and pes planus did NOT undergo an increase in severity beyond the natural progress of the disability during the Veteran's service from December 2002 to August 2003, including as a result of the December 2002 fall down some stairs but excluding the March 2003 fall from a chair while intoxicated?  

iii.  If any other left foot disability is identified, is it at least as likely as not (50 percent or greater probability) that such disability is related to the Veteran's service, to include the August 2000 fall off a ladder in ACDUTRA and the December 2002 fall down some stairs during active duty, but excluding the March 2003 fall from a chair while intoxicated?
b. Left Wrist:  Identify all current disabilities of the left wrist, to include degenerative arthritis, scapular dissociation, and carpal tunnel syndrome.  Then, provide an opinion as to the following questions:  

i.  Is there clear and unmistakable (undebatable) evidence that the Veteran had a left wrist disability prior to active duty from December 2002 to October 2003?

ii.  If the answer to question (b)(i) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing left wrist disability did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's service from December 2002 to August 2003, including as a result of the December 2002 fall down some stairs but excluding the March 2003 fall from a chair while intoxicated?

iii.  If the answer to question (b)(i) above is no, is it at least as likely as not (50 percent or greater probability) that any left wrist disability is related to service, to include the August 2000 fall off a ladder in ACDUTRA and the December 2002 fall down some stairs during active duty, but excluding the March 2003 fall from a chair while intoxicated?

iv.  Additionally, if the answer to question (b)(i) above is no, and left wrist arthritis is diagnosed, is it at least as likely as not (50 percent or greater probability) that such manifested within a year of separation from service in October 2003?

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the development requested in item (1) is completed, schedule the Veteran for a VA spine examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should respond to the following:

a. Cervical Spine:  Identify all current disabilities of the cervical spine, to include osteoarthritis, DDD, and odontoid fracture.  Then, provide an opinion as to the following questions:  

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine osteoarthritis, DDD, and odontoid fracture (as noted in an October 1987 record from Dr. J.M. and April 1991 and January 1992 X-rays) was permanently aggravated (i.e., increased in severity) beyond the normal course and scope of the disability by ACDUTRA in August 2000, including as a result of the in-service fall from a ladder?  
ii.  If the answer to (a)(i) above is no, is there clear and unmistakable (undebatable) evidence that the pre-existing cervical spine osteoarthritis, DDD, and odontoid fracture did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's service from December 2002 to August 2003, including as a result of the December 2002 fall down some stairs but excluding the March 2003 fall from a chair while intoxicated?

iii.  If any other cervical spine disability is identified, is it at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's service, to include the August 2000 fall off a ladder in ACDUTRA and the December 2002 fall down some stairs during active duty, but excluding the March 2003 fall from a chair while intoxicated?

b. Low Back:  Identify all current disabilities of the low back, to include spondylolysis and degenerative arthritis.  Then, provide an opinion as to the following questions:  

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spondylolysis (as noted on the August 2000 bone scan) was permanently aggravated (i.e., increased in severity) beyond the normal course and scope of the disability by ACDUTRA in August 2000, including as a result of the in-service fall from a ladder?  

ii.  If the answer to (b)(i) above is no, is there clear and unmistakable (undebatable) evidence that the Veteran's lumbar spondylolysis did NOT undergo an increase in severity beyond the natural progress of the disability during the Veteran's service from December 2002 to August 2003, including as a result of the December 2002 fall down some stairs but excluding the March 2003 fall from a chair while intoxicated?  

iii.  If any other low back disability is identified, is it at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's service, to include the August 2000 fall off a ladder in ACDUTRA and the December 2002 fall down some stairs during active duty, but excluding the March 2003 fall from a chair while intoxicated?

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested in item (1) is completed, schedule the Veteran for a VA traumatic brain injury examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of blackouts, memory loss and poor concentration, the examiner should clearly identify any disability attributable to head injury, to include residuals of a concussion (as noted in the September 2006 VA examination). 

Then, for any disability identified, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is attributable to an in-service head injury, to include the August 2000 fall off a ladder in ACDUTRA and the December 2002 fall down some stairs during active duty, but excluding the March 2003 fall from a chair while intoxicated.  

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested in items (1) is completed, refer the Veteran's claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be referred to an examiner with appropriate expertise to address the etiology of his progressive ataxic syndrome as diagnosed by Dr. T.M. in August 2002.  After reviewing the Veteran's claims file, the examiner should respond to the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's ataxic syndrome is a result of the August 2000 fall from a ladder during ACDUTRA?

b.  If the answer to (a) above is no, is there clear and unmistakable (undebatable) evidence that the Veteran's progressive ataxic syndrome did NOT undergo an increase in severity beyond the natural progress of the disability during the Veteran's service from December 2002 to August 2003?  

In rendering these opinions, the examiner should consider and discuss the Veteran's reported history of alcoholism.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Then, after the development requested in items (1) through (5) is completed, schedule the Veteran for a VA mental disorders (except initial PTSD and Eating Disorders) examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  This should specifically include access to any VA examination reports requested above by the Board.  

After examining the Veteran, and considering his pertinent history and competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disabilities, to include depression.  The examiner should then provide an opinion as to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently identified psychiatric disability is related to active service, to include the August 2000 fall off a ladder in ACDUTRA and the December 2002 fall down some stairs during active duty, but excluding the March 2003 fall from a chair while intoxicated?

b.  If the answer to (a) above is no, is it at least as likely as not (50 percent or greater probability) that any currently identified psychiatric disability is caused by the Veteran's service-connected right hip disability or any other disability determined to have a causal relationship to service in response to remand action items (2) - (5) above?  

c.  If the answer to (a) above is no, is it at least as likely as not (50 percent or greater probability) that any currently identified psychiatric disability is aggravated beyond the natural progress of the disability by the Veteran's service-connected right hip disability or any other disability determined to have a causal relationship to service in response to remand action items (2) - (5) above?  

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Then readjudicate the claims remaining on appeal, to include entitlement to a TDIU.  If any claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


